DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 4/21/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 26, 30, 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 requires that the plug “forms the face of the housing”. At the instant, it is unclear what is claimed here. As clearly shown, the housing (142) has a face (by 142b). The plug (146) is secured in to the housing by being placed through the face; not that is the face of the housing. 
Therefore, in order to continue with the examination, the limitation will be interpreted and examined as mentioned before. Correction is required.

Claim 19 requires that the second end of the housing is “substantially closed”. At the instant, it is unclear what is claimed here.
The invention claimed in claim 14 is drawn to figures 45-53, since the specification just provide basis for a locking bar having 1st and 2nd sections (150), and a housing (142). 
As clearly shown in the drawings, the 2nd end of the housing (142) is open, not “substantially closed” as claimed. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 

Claim 26 requires that the system comprises a washer having a stepped configuration. According to the specification, the only washer described is element 90. However, element 90 is not a washer as well known in the art.
In the art, a washer is a ring or plate. Element 90, as illustrated, is more like a plug. 
Furthermore, the claims are drawn to the species shown in figs 45-53, which does not have a plug as claimed. Correction is required.

Claim 30 requires that the locking bar is threaded to the housing. At the instant, the limitation is indefinite since, as clearly shown in figures 45-53, the locking bar is threadedly connected to the plug or insert (130 or 144). 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 

Claim 34 requires that the second end of the second section is also manufactured to be rolled back onto itself. 
However, the limitation has no basis in the application since the invention requires a protrusion extending from the second section, and the only support for the second end also rolled onto itself, does not provide a protrusion. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 587,496 to Stone in view of US Pat No 6,926,316 to Patire et al (Patire)

    PNG
    media_image1.png
    605
    1440
    media_image1.png
    Greyscale

Stone discloses a door locking system that comprises a locking bar (9) having 1st and a 2nd sections. The 2nd section is provided with a protrusion (10) configured to engage with an aperture of a strike plate secured to a door frame (fig 1).
The system further comprises a housing (13) having a 1st end comprising a face and a recess provided therein and a second end.
The 1st section of the locking bar is received and retained within the recess of the housing. 
The system further comprises a plug or rear insert (15) positioned on a housing (13) that secures a locking bolt (9, 11) and is secured to the housing by being inserted through the face of the housing. 

Stone fails to disclose that the 1st and 2nd sections of the locking bar are pivotally connected to each other so as to have an axis of rotation non-parallel with a longitudinal axis of the locking bar. 

    PNG
    media_image2.png
    604
    1306
    media_image2.png
    Greyscale

Patire teaches that it is well known in the art to provide a door locking system that comprises a locking member having a first section (26) and a second section (25) pivotally connected to the first section by way of a pivotal connection (at 52), and that the pivotal connection being orientated with an axis of rotation that is non-parallel with a longitudinal axis of the locking bar. 
The second section is manufactured so as to comprise a first end rolled onto itself, so as to create a pivoting end (at 15), and an opposed end also rolled onto itself to create a protrusion (at 44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sections of the locking bar described by Stone, as pivotally connected to each other, as taught by Bey, in order to provide adjustment of the locking bar when is used to cooperate with the striker plate.

Allowable Subject Matter
Claims 14 and 32 are allowed. 

Response to Arguments
With respect to the previous drawing objection, the objection has been withdrawn.

With respect to the previous 112 2nd paragraph rejection to claims 17, 25, 28 and 29, the current amendment and remarks overcomes the issues. Therefore, these rejections have been withdrawn,

With respect to the previous 112 2nd paragraph rejection to claim 18, the applicant argues that the plug claimed is plug 146 as shown in fig 53. Then, the applicant arguers that because the plug in received into the housing, it will “become the face of the housing”. That statement is indefinite. The housing does not change face as he established just because there is a plug there. The plug will just close the open end of the housing. Therefore, the rejection is maintained.

With respect to the previous 112 2nd paragraph rejection to claim 19, the applicant argues that the claim clearly describes the structural limitation. 
The invention claimed is the one in figs 45-53, and as clearly shown, the second end is open, not “substantially closed” as claimed. Therefore, the rejection is maintained. 

With respect to the previous 112 2nd paragraph rejection to claims 23 and 24, the applicant argues that the drawings show that at least one end of the locking bar is rolled onto itself. 
It appears that the applicant is trying to claim that the locking bar is manufacture so as to have at least one end rolled onto itself. 
Although the claim language does not suggest that (applicant can provide any argument and this statement is maintained), the examiner will withdraw the current rejection in view of this definition, that the applicant is trying to claim manufacturing at least one end to roll onto itself and not that is moved to roll onto itself. 

With respect to the previous 112 2nd paragraph rejection to claim 26, the applicant argues that element 90 is a stepped washer.
As well known in the art, a washer is a ring or plate. Element 90 is not a washer, as well known in the art. 
Furthermore, the invention claimed is drawn to the one in figs 45-53, which does not have a stepped plug. Therefore, the claimed invention has no basis in the specification. Therefore, the rejection is maintained. 

With respect to the previous 112 2nd paragraph rejection to claim 30, the applicant argues that in other embodiments, the threads can be threaded to other members. 
However, the invention claimed is the one in figs 45-53, which clearly shows that the locking bar is threadedly connected to the plug or insert. Therefore, the rejection is maintained. 

Therefore, since no argument will change the examiner’s position, these 112 2nd paragraph rejections are maintained.

With respect to the previous rejection of the claims in view of the cited prior art, the applicant incorporates the allowable subject matter. Therefore, the rejection has been withdrawn.

With respect to the new claims 33 and 34, a rejection has been made on the record. Applicant can either provide an amendment to claim 33 to include all the limitations presented in claim 14, or cancel the claims. 

Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 9, 2022